Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites in line 1 the limitation “The method of claim 13”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites in line 1 the limitation “the PAMn processor”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites in line 1 the limitation “The method of claim 13”. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites in line 1 the limitation “The method of claim 13”. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites in line 1 the limitation “the iterative corrections”. There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites in line 1 the limitation “The method of claim 13”. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the MZM performing the modulation is a DDMZM and wherein two modulator signals are provided to the two arms of the DDMZM” in lines 1-2 of the claim. Claim 24 depends upon claim 13 which requires that the MZM modulator has four arms. It is unclear whether the MZM modulator has two arms or four arms.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1, 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (U.S. Patent Application Pub. 2019/0097728 A1) in view of Sonoda et al. (U.S. Patent Application Pub. 2015/0117865 A1).
Regarding claim 1, Frankel et al. teaches in FIG. 1 an optical transceiver module comprising a transmitter and a receiver. Frankel et al. teaches in FIG. 32 that the receiver section comprises photoreceiver (BAL-PD) to convert received optical signals into analog electrical signals, and in FIG. 34 DSP 90 with ADC and FEC capabilities (see paragraph [0011]). Frankel et al. teaches in FIG. 31 that the transmitter section comprises laser 64, interference modulator DD-MZM or IQ-MZM (MZM operates via interference) and pre-compensators 60 and 62. Frankel et al. teaches in FIG. 31 that the compensator can be analog and in paragraph [0068] that the compensator comprises Finite Impulse Response (FIR) filter which is also known as transversal filter. Frankel et al. teaches in paragraph [0005] PAM4. The difference between Frankel et al. and the claimed invention is that FIG. 34 does not teach that the DSP is shared by the transmitter. Sonoda et al. teaches in FIG. 3 an optical transceiver comprising a DSP 63 shared by the transmitter section and the receiver section. One of ordinary skill in the art would have been motivated to combine the teaching of Sonoda et al. with the optical transceiver module of Frankel et al. because the DSP module of Sonoda et al. functions as an Application Specific Integrated Circuit (ASIC) that can maximize performance and reduce space.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to share a common DSP between the transceiver and the receiver, as taught by Sonoda et al., in the optical transceiver module of Frankel et al.

Regarding claim 11, Frankel et al. teaches in paragraph [0035] that the optical transceiver supports 100 Gbps and is compliant to OSFP.
Regarding claims 12, Frankel et al. teaches in FIG. 31 DD-MZM with two arms connected to the analog filter 62.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. and Sonoda et al. as applied to claims 1, 7 and 11-12 above, and further in view of Gryunshpan et al. (Gryunshpan et al., “Analog FIR Filter Integrated Circuit”, First New Generation CAS, IEEE, 2017).
Frankel et al. and Sonoda et al. have been discussed above in regard to claims 1, 7 and 11-12. The difference between Frankel et al. and Sonoda et al. and the claimed invention is that Frankel et al. and Sonoda et al. do not teach amplifiers/attenuators adjusting the tap weights. Gryunshpan et al. teaches in FIG. 2 and FIG. 5 an analog FIR filter with gain control. One of ordinary skill in the art would have been motivated to combine the teaching of Gryunshpan et al. with the modified optical transceiver module of Frankel et al. and Sonoda et al. because adjustable gain control allows the filter to be adaptive based on real operation conditions.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adaptive filter with adjustable gain control, as taught by Gryunshpan et al., in the modified optical transceiver module of Frankel et al. and Sonoda et al. because adjustable gain control allows the filter to be adaptive based on real operation conditions.
Regarding claim 3, Frankel et al. teaches in paragraphs [0051] and [0052] various number of taps.

Regarding claim 5, Frankel et al. teaches in paragraph [0095] that the circuits for the functions can be integrated into an Application Specific Integrated Circuit (ASIC). It is understood or obvious that the driver has output power sufficient to drive the modulators.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. and Sonoda et al. as applied to claims 1, 7 and 11-12 above, and further in view of Sieben et al. (U.S. Patent 5,880,870).
Frankel et al. and Sonoda et al. have been discussed above in regard to claims 1, 7 and 11-12. The difference between Frankel et al. and Sonoda et al. and the claimed invention is that Frankel et al. and Sonoda et al. do not teach that a FIR effects an approximate Hilbert transform. Sieben et al. teaches in col. 8, lines 40-60 and FIG. 8 that a tapped delay element 92 performs the function of a Hilbert transform. FIG. 8 has at least 3 taps and The Examiner notes that the delay element 92 is an analog FIR. Furthermore, Sieben et al. teaches in FIG. 10 a filter outputs signals m(t) + m^(t)  and -m(t) + m^(t). One of ordinary skill in the art would have been motivated to combine the teaching of Sieben et al. with the modified optical transceiver of Frankel et al. and Sonoda et al. because the teaching of Sieben et al. broadens one’s knowledge.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the FIR of the modified optical transceiver of Frankel et al. and Sonoda et al. as performing a Hilbert transform, as taught by Sieben et al.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. and Sonoda et al. as applied to claims 1, 7 and 11-12 above, and further in view of Simonneau et al. (U.S. Patent Application Pub. 2015/0043917 A1).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. and Sonoda et al. as applied to claims 1, 7 and 11-12 above, and further in view of Cole (Cole, “200GBASE-FR4 & -LR4 Baseline Proposal”, IEEE, May 2016).
Frankel et al. and Sonoda et al. have been discussed above in regard to claims 1, 7 and 11-12. Frankel et al. further teaches in paragraph [0035] that the optical transceiver is compliant to MSA. The difference between Frankel et al. and Sonoda et al. and the claimed invention is that Frankel et al. and Sonoda et al. do not teach a particular standard. Cole teaches 200GBASE-FR4 & -LR4 standards. One of ordinary skill in the art would have been motivated to combine the teaching of Cole with the modified system of Frankel et al. and Sonoda et al. because 200GBASE-FR4 & -LR4 standards are widely accepted by the industry.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Claims 13 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. and Sonoda et al. as applied to claims 1, 7 and 11-12 above, and further in view of Campos et al. (U.S. Patent Application Pub. 2019/0305854 A1).
Frankel et al. and Sonoda et al. have been discussed above in regard to claims 1, 7 and 11-12. Frankel et al. further teaches in paragraph [0068] that nested I/Q modulator can be used. The difference between Frankel et al. and Sonoda et al. and the claimed invention is that Frankel et al. and Sonoda et al. do not teach that the nested MZM comprises four arms. Campos et al. teaches in FIG. 3 a nested IQ-MZM that comprises 4 arms driven by the transmitter TxI and TxQ. The teaching is supported by provisional application 62/650,079. One of ordinary skill in the art would have been motivated to combine the teaching of Campos et al. with the modified optical transceiver module of Frankel et al. and Sonoda et al. because Campos et al. simply provides the details that are missing from Frankel et al. and Sonoda et al.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nested IQ-MZM with four arms, as taught by Campos et al., in the modified optical transceiver module of Frankel et al. and Sonoda et al.
Regarding claim 24, Frankel et al. teaches in FIG. 31 DD-MZM with two arms connected to the analog filter 62.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (U.S. Patent Application Pub. 2018/0109318 A1) in view of Frankel et al. (U.S. Patent Application Pub. 2019/0097728 A1).
.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. and Frankel et al. as applied to claim 20 above, and further in view of Sieben et al. (U.S. Patent 5,880,870).
Castro et al. and Frankel et al. have been discussed above in regard to claim 20. The difference between Castro et al. and Frankel et al. and the claimed invention is that Castro et al. 
Regarding claim 15, Castro et al. teaches in FIG. 1 processor 102 for the transmitter and processor 118 for the receiver. It is obvious to combine a transmitter and a receiver into one system to support bi-directional communication and combine the processor for the transmitter and the processor for the receiver into a single module. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 16, Sieben et al. teaches in FIG. 8 a transverse filter that has at least 3 taps.
Regarding claim 17, Castro et al. teaches in FIG. 3 feedback control which accounts for any distortions including dispersion.
Regarding claim 18, Sieben et al. teaches in col. 8, lines 40-60 and FIG. 8 that a tapped delay element 92 performs the function of a Hilbert transform.
Claims 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al., Frankel et al. and Sieben et al. as applied to claims 14-18 above, and further in view of Simonneau et al. (U.S. Patent Application Pub. 2015/0043917 A1).
Castro et al., Frankel et al. and Sieben et al. have been discussed above in regard to claims 14-18. The difference between Castro et al., Frankel et al. and Sieben et al. and the claimed invention is that Castro et al., Frankel et al. and Sieben et al. do not teach pre-stored collection of tap weights. Simonneau et al. teaches in paragraph [0076] that chromatic dispersion values and the associated tap weights may be stored in a data repository such as a look-up table (LUT). One of ordinary skill in the art would have been motivated to combine the teaching of Simonneau et al. with the modified system of Castro et al., Frankel et al. and Sieben et al. because using a LUT eliminates the time that is needed to calculate the weights  and allows the system to respond quickly.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store tap weight in a LUT, as taught by Simonneau et al., in the modified optical transceiver module of Castro et al., Frankel et al. and Sieben et al.
Regarding claim 21, Castro et al. teaches in paragraph [0050] error vector.
Regarding claim 22, Simonneau et al. teaches in paragraph [0076] that chromatic dispersion values and the associated tap weights may be stored in a data repository such as a look-up table (LUT).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. and Sonoda et al. as applied to claims 1, 7 and 11-12 above, and further in view of Tanimura et al. (U.S. Patent Application Pub. 2010/0196017 A1).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14, 18-21, 23-25, 28-29 and 32 of U.S. Patent No. 10,892,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of each of claims 1-25 of instant application are taught by the corresponding claims of Patent ‘827. Following is a table showing the mapping between the claims of instant application and that of Patent ‘827.
Claim of instant application	claim of Patent ‘827
1	1
2	2

4	4
5	5
6	6
7	7
8	8
9	7
10	10
11	11
12	12
13	13
14	18
15	19
16	20
17	21
18	18
19	23
20	28
21	29
22	32
23	24
24	25
25	14
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl8 August 2021




/SHI K LI/Primary Examiner, Art Unit 2637